                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                       )
                                               )
                   v.                          )       Criminal No. JKB-19-0530
                                               )
AHMAD KAZZELBACH,                              )
                                               )
                        Defendant.             )


                MOTION FOR PRELIMINARY ORDER OF FORFEITURE

       The United States of America respectfully moves this Court for the issuance of a

Preliminary Order of Forfeiture in the above-captioned case pursuant to 18 U.S.C. § 1030(i) and

Rule 32.2(b) of the Federal Rules of Criminal Procedure. A proposed Preliminary Order of

Forfeiture is submitted herewith. In support thereof, the United States sets forth the following:

       1.      On November 7, 2019, the United States filed an Information (ECF 25), charging

the Defendant, Ahmad Kazzelbach, with Cyberstalking, in violation of 18 U.S.C. §§ 2261A(2)(B)

and 2261(b)(5) (Count One), and Intentional Damage to a Protected Computer, in violation of

18 U.S.C. § 1030(a)(5)(A), (c)(4)(A)(i)(II), and (c)(4)(B) (Count Two).

       2.      The Information also included a forfeiture allegation pursuant to 18 U.S.C.

§§ 982(a)(2)(B) and 1030(i), and 21 U.S.C. § 853(p), which provided notice that the United States

intends to seek the forfeiture, upon conviction of the Defendant of the offenses set forth in the

Information, of: (a) any property, real or personal, constituting, or derived from, proceeds obtained

directly or indirectly as a result of such offense; (b) any personal property that was used or intended

to be used to commit or to facilitate the commission of such offense, including, but not limited to:

(i) Apple MacBook model A1534, Serial No. C02QH0CWGCN3; and (ii) iPhone 7 Plus, Serial

No. C38T3PLQHFY7.

                                                   1
       3.      On January 16, 2020, the Defendant pleaded guilty to both Counts of the

Information pursuant to a written plea agreement, which he signed (ECF 34). In Paragraph 16 of

the Plea Agreement, the Defendant admitted that the following are subject to forfeiture on the

grounds that they constitute money, property, and/or assets derived from or obtained by the

Defendant as a result of, or used to facilitate the commission of, the Defendant’s illegal activities

charged in the Information:

               a.       Apple MacBook model A1534, Serial No. C02QH0CWGCN3; and

               b.       iPhone 7 Plus, Serial No: C38T3PLQHFY7.

These assets are, collectively, the “Subject Property”.

       4.      In light of the Defendant’s guilty plea and admissions in the Plea Agreement, the

United States has established the requisite nexus between the Subject Property and the offenses to

which the Defendant pleaded guilty. Accordingly, the Subject Property is subject to forfeiture to

the United States pursuant to 18 U.S.C. § 1030(i).

       5.      Thus, pursuant to 18 U.S.C. § 1030(i) and Rule 32.2(b)(2) of the Federal Rules of

Criminal Procedure, the United States is now entitled to a Preliminary Order of Forfeiture against

the Subject Property.

       6.      Upon the issuance of a Preliminary Order of Forfeiture, and pursuant to

Rule 32.2(b)(6)(C) of the Federal Rules of Criminal Procedure, the United States shall publish, for

30 consecutive calendar days on the government forfeiture website, www.forfeiture.gov, notice of

the Preliminary Order of Forfeiture, notice of the United States’ intent to dispose of the Subject

Property, and notice that any person, other than the Defendant, having or claiming a legal interest

in the Subject Property must file a petition with the Court within 60 days after the first day of



                                                 2
publication on the government forfeiture website, or within 30 days after receipt of actual notice,

whichever is earlier.

        7.      This notice shall state that the petition shall be for a hearing to adjudicate the

validity of the petitioner’s alleged interest in the Subject Property, shall be signed by the petitioner

under penalty of perjury, and shall set forth the nature and extent of the petitioner’s right, title, or

interest in the forfeited Subject Property, and any additional facts supporting the petitioner’s claim

and the relief sought.

        8.      The United States may also, to the extent practicable, provide direct written notice

to any person known to have alleged an interest in the Subject Property that is the subject of the

Preliminary Order of Forfeiture as a substitute for published notice as to those persons so notified.

        WHEREFORE, the United States requests that this Court:

        (a)     enter the Preliminary Order of Forfeiture in the form submitted herewith;

        (b)     include the forfeiture, as set forth in the Preliminary Order of Forfeiture, in the oral

pronouncement of the Defendant’s sentence;

        (c)     retain jurisdiction for the purpose of enforcing the forfeiture; and

        (d)     incorporate the Preliminary Order of Forfeiture in the criminal judgment entered

against the Defendant, pursuant to Federal Rule of Criminal Procedure 32.2(b)(4).

                                                        Respectfully submitted,

                                                        ROBERT K. HUR
                                                        United States Attorney,

                                                By:     /s/
                                                        Jeffrey J. Izant
                                                        P. Michael Cunningham
                                                        Assistant United States Attorneys

Dated: January 31, 2020

                                                   3
